FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50621

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00622-R

  v.
                                                 MEMORANDUM *
JOSE ANTONIO NAVARRO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jose Antonio Navarro appeals from the 70-month sentence imposed

following his guilty-plea conviction for being a felon in possession of a firearm

and ammunition, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Navarro contends that the district court violated Federal Rule of Criminal

Procedure 32(i)(3)(B) when it failed to resolve a dispute regarding the facts

underlying a sentencing enhancement for reckless endangerment during flight. But

Navarro never argued that there were specific factual errors in the presentence

report. Accordingly, the district court did not violate Rule 32(i)(3)(B). See United

States v. Stoterau, 524 F.3d 988, 1011 (9th Cir. 2008) (“Only specific factual

objections trigger Rule 32(i)(3)(B).”). To the extent Navarro now challenges the

factual basis for the enhancement, the district court did not plainly err. See United

States v. Waknine, 543 F.3d 546, 553 n.3 (9th Cir. 2008).

      AFFIRMED.




                                          2                                      09-50621